Citation Nr: 1413290	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  11-27 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date prior to October 7, 2002, for service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to October 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PTSD effective October 7, 2002, the date of receipt of his claim to reopen service connection for PTSD.


FINDINGS OF FACT

1.  The December 1994 rating decision denying service connection for a psychiatric disorder, referred to as a nervous condition, is final.

2.  VA received the Veteran's claim to reopen service connection for a psychiatric disorder, referred to as PTSD, on October 2, 2002.


CONCLUSION OF LAW

The criteria for an effective date prior to October 7, 2002, for service connection for PTSD are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §3.400 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence.  The application of the law to the undisputed facts is dispositive of this appeal and no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

Earlier Effective Date Claim

The Veteran contends that he should be awarded an effective date of  June 18, 1994, the date of receipt of his initial service connection claim for a psychiatric disorder, referred to as a nervous condition.   The July 1994 claim also requested service connection for a the residuals of a right leg wound.  The Veteran's PTSD has since been etiologically linked to the incident in which he sustained this right leg wound.

In October and December 1994, the RO received service treatment and personnel records, which included a February 1971 record reflecting the Veteran's treatment for a right leg wound.

Also in December 1994, after these service treatment records were received by the RO, the RO denied service connection claim for a psychiatric disorder.  In March 1995, the Veteran filed a notice of disagreement with the rating decision and reiterated his service connection claim for the residuals of his right leg wound, which was not adjudicated in the December 1994 rating decision.  

In March 1995, the RO issued a statement of the case for service connection for a psychiatric disorder, as well as a rating decision granting service connection for the Veteran's right leg scar.  The Veteran did not perfect a substantive appeal of his psychiatric disorder service connection claim.

In October 7, 2002, the Veteran filed a service connection claim for a psychiatric disorder, referred to as PTSD, which the RO construed and developed as a claim to reopen.   Service connection for PTSD was subsequently granted with an effective date of October 7, 2002.

Section 5110(a), title 38, United States Code, provides that "[u]nless specifically provided otherwise in this chapter, the effective date of an award based on an original claim . . . of compensation . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  The implementing regulation, 38 C.F.R. § 3.400, similarly states that the effective date of service connection "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  

An effective date for a reopened claim of entitlement to service connection can be no earlier than the date the request to reopen the claim was filed.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(q)(1)(ii) (2011).  There is no provision in either the statute or the regulations that allows for an earlier effective date based on a reopened claim unless a clear and unmistakable error was committed in a prior decision, or unless the new and material evidence resulted from receipt of additional relevant military records.  See 38 U.S.C.A. § 5110(i) (West 2002); 38 C.F.R. §§  3.105, 3.156 (c).  

The Veteran's attorney contends that the RO received relevant service treatment records, specifically records reflecting het Veteran's treatment for a right leg wound, which later served to corroborate his PTSD stressor, after issuing the December 1994 rating decision denying the Veteran's psychiatric disorder service connection claim.  The attorney contends that the subsequent association of these relevant service department records tolls the finality of the December 1994 rating decision pursuant to 38 C.F.R. § 3.156(c), thereby establishing a basis for awarding service connection effective July 19, 1994, the date of receipt of his initial claim.  

The service department records associated with the claim file at the time the December 1994 rating decision was issued reflected treatment for the Veteran's right leg wound, the only service record relating to the altercation that triggered the onset of PTSD.  Service records associated with the claim file in 1998 and 2006 fail to reference this altercation or reflect the Veteran's treatment for any psychiatric symptoms.

The Veteran's attorney's argument is based on an inaccurate premise, namely that the service treatment records reflecting the Veteran's treatment for a right leg wound were obtained by the RO after the issuance of the December 1994 rating decision.  However, the RO had obtained this relevant treatment record prior to the issuance of the December 1994 rating decision and the March 1995 statement of the case.  

Accordingly, the rating decision issued in December 1994 is final, and the effective date of the grant of service connection cannot, by regulation, be earlier than the date of the Veteran's new claim for the benefit filed after the final disallowance of his earlier claim.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii).  

The record reflects that the next correspondence that can be construed as a service connection claim for a psychiatric disorder was received on October 7, 2002; as such, an effective date prior to October 7, 2002, is not warranted.  


ORDER


An effective date prior to October 7, 2002, is denied.


____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


